Citation Nr: 0730066	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-16 936	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) pain syndrome.

2.  Entitlement to service connection for residuals of a 
laceration of the left index finger.

3.  Entitlement to service connection for disability 
manifested by a chronic cough.

4.  Entitlement to service connection for a disability 
described as "nerve spasms," to include as secondary to 
service-connected disability or to an undiagnosed illness.

5.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

6.  Entitlement to service connection for short-term memory 
loss due to an undiagnosed illness.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected L4-L5 chronic back syndrome 
(low back disability).
8.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected C4-C5 chronic neck pain 
syndrome (neck disability).

9.  Entitlement to an initial compensable evaluation for 
service-connected status-post removal of a bone spur of the 
left foot (left foot disability).

10.  Entitlement to an initial compensable evaluation for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from July 1989 to May 2001, 
including service in the Persian Gulf.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Pittsburgh, Pennsylvania 
(RO), which granted service connection for the increased 
rating disabilities currently on appeal and denied service 
connection for the other issues on appeal.  

The issues of entitlement to service connection for a 
disability described as "nerve spasms," to include as 
secondary to service-connected disability or to an 
undiagnosed illness, entitlement to an initial rating in 
excess of 10 percent for service-connected low back 
disability, and entitlement to an initial rating in excess of 
10 percent for service-connected neck disability are being 
remanded to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, D.C.  The veteran will be 
notified by VA if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran is not shown to have TMJ pain syndrome due to 
an event or incident of his period of military service.  

2.  The veteran is not shown to have residuals of a 
laceration of the index finger of the left hand due to an 
event or incident of his period of military service.  

3.  The veteran is not shown to have a disability manifested 
by a chronic cough due to an event or incident of his period 
of military service.  

4.  There are no objective indications of fatigue, or a 
chronic disability manifested by fatigue, due to an 
undiagnosed illness or to military service.

5.  There are no objective indications of short-term memory 
loss, or a chronic disability manifested by short-term memory 
loss, due to an undiagnosed illness or to military service.

6.  There is no medical evidence of functional impairment due 
to service-connected left foot disability.

7.  The veteran has recurrent tinnitus.


CONCLUSIONS OF LAW

1.  The veteran does not have TMJ pain syndrome due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  
2.  The veteran does not have residuals of a laceration of 
the left index finger due to disease or injury that was 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  The veteran does not have a disability manifested by a 
chronic cough due to disease or injury that was incurred in 
or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  A disability manifested by fatigue, to include as due to 
an undiagnosed illness, was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

5.  A disability manifested by short-term memory loss, to 
include as due to an undiagnosed illness, was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

6.  The criteria for the assignment of an initial compensable 
evaluation for service-connected left foot disability have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003-5284 
(2007).

7.  The criteria for the assignment of a 10 percent 
evaluation for service-connected tinnitus have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.87 including Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In December 2001, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of VCAA, the letter informed 
the veteran what evidence and information he was responsible 
for and the evidence that was considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Although this letter did not specifically inform the veteran 
of the evidence necessary to warrant increased ratings for 
the service-connected disabilities at issue, the VA General 
Counsel has held that 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the claim for increased compensation 
following the initial grant of service connection in the 
instant case, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board therefore believes that appropriate notice has been 
given in this case.  

Thus, although the RO has not provided a notice letter 
specific to the claims for higher ratings, given the above 
and because the appellant and his representative have 
demonstrated a clear understanding of what is needed to 
substantiate the claims for higher ratings, the Board finds 
that the appellant is not shown to be prejudiced by the 
timing, content, or form of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
((rejecting the argument that the Board lacks authority to 
consider harmless error).  See also, Dunlap v. Nicholson, 11 
Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).  The Board also points out 
that neither the veteran nor his representative has contended 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice to the veteran.

The veteran was advised in the December 2001 letter to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

Additional private evidence was subsequently added to the 
claims file.  

The Board notes that the veteran has not been informed that 
an appropriate disability rating and effective date would be 
assigned if any of his claims was granted.  However, for the 
service connection and increased rating claims addressed 
below that are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant examination was 
conducted in June 2002.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service Connection Claims

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

In the present case, the veteran alleges that he has 
disabilities that are a manifestation of undiagnosed illness 
resulting from his service in the Persian Gulf region during 
Operation Desert Shield/Desert Storm.  He seeks service 
connection for these illnesses pursuant to 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran with a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, VA was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  38 U.S.C.A. § 1117 (West 2002).

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA 
determines in regulations warrants a presumption of service 
connection.  38 U.S.C.A. § 1117.  This statute also provides 
that signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include: (1) fatigue; (2) unexplained rashes or other 
dermatological signs or symptoms; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurological signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; and (12) abnormal 
weight loss.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (2007).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

TMJ Syndrome, Left Index Finger, and Disability Manifested By 
Chronic Cough

A careful review of the veteran's service medical records 
shows that the veteran complained in April 1996 of a 
persistent cough.  A laceration of the left index finger was 
diagnosed in July 2000.  The veteran noted on his discharge 
March 2001 medical history report that he had coughed up 
blood; no pertinent abnormality was diagnosed on medical 
examination in March 2001.  In other words, no chronic 
condition was found on evaluation prior to service 
separation.

The veteran was examined for VA purposes in June 2002.  Deep 
inspiration did not provoke any cough.  The veteran had a 
oblique scar over the dorsal proximal interphalangeal joint 
of the left index finger, which was noted to be hardly 
visible; there was full motion and function of the finger.  
The pertinent diagnoses were no medical evidence of TMJ 
syndrome, resolved and asymptomatic cut wound of the left 
index finger, and no evidence of any chronic pulmonary or 
upper airway disease.  

Consequently, because there is no current evidence of TMJ 
syndrome, residuals of a laceration of the left index finger, 
or disability manifested by a chronic cough, there is no 
nexus opinion linking any of these claimed conditions to 
service.  

As all of the elements needed to warrant service connection 
for TMJ syndrome, residuals of a laceration of the left index 
finger, or disability manifested by a chronic cough bilateral 
have not been shown, these claims must be denied.  

The Board acknowledges the written statements from and on 
behalf of the veteran.  However, questions of medical 
diagnosis or causation require the specialized knowledge and 
experience of a trained physician.  A layperson is not 
competent to make a determination that a particular 
disability is the result of service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In summary, because the preponderance of the evidence is 
against the claims for service connection for TMJ syndrome, 
residuals of a laceration of the left index finger, and 
disability manifested by a chronic cough, as noted above, the 
doctrine of reasonable doubt is not for application with 
respect to these issues.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



Fatigue and Short-term Memory Loss due to Undiagnosed Illness

As a threshold matter, the military records reflect that the 
veteran served in the Southwest Asia Theater of operations.  
The veteran's service medical records do not report any 
complaints of fatigue or memory loss, and no pertinent 
disability was diagnosed on medical examination in March 
2001.  

When examined in June 2002, the veteran said that he used to 
be more active and that he tired out quicker.  It was noted 
that there was no history of complaints of abnormal fatigue 
or tiredness, and the veteran said that he was generally able 
to function normally at work.  With respect to memory 
impairment, the veteran said that he wrote notes to himself 
at work.  The examiner concluded after evaluation that there 
was no evidence of abnormal fatigue or significant short-term 
memory loss.  

As there is no current objective evidence of a disability 
manifested by fatigue or short-term memory loss, the 
veteran's claims for service connection for disability 
manifested by fatigue and by short-term memory loss due to an 
undiagnosed illness must be denied.

As noted above, although the Board has considered the written 
statements by and on behalf of the veteran, this evidence 
cannot be used to establish a claim because a layperson is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims for fatigue 
and short-term memory loss due to an undiagnosed illness, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Increased Rating Claims 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  


The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).  

Left Foot Disability

Schedular Rating

The veteran's left foot disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5284.  However, the Board notes that the veteran had a 
bone spur of the left foot, which was removed in service, and 
does not have degenerative arthritis of the left foot.  
Consequently, Diagnostic Code 5003, for degenerative 
arthritis, is not applicable.

Under Diagnostic Code5284, a 10 percent evaluation is 
assigned for a moderate foot injury, a 20 percent evaluation 
is assigned for a moderately severe foot injury, and a 30 
percent evaluation is warranted for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  A Note to this code 
provides a 40 percent rating only if there is actually loss 
of use of the foot.  See note following DC 5284.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).

Analysis

The veteran is currently assigned a noncompensable evaluation 
for his service-connected left foot disability under 
Diagnostic Code 5284.  To warrant a compensable evaluation, 
there would need to be evidence of moderate impairment of the 
foot as a result of the service-connected disability.

According to the June 2002 examination report, the veteran 
had undergone removal of a bone spur of the dorsal navicular 
bone of the left foot in about 1998 or 1999.  He did not have 
any current complaints; the scar was noted to be 5 
centimeters and healed.  The diagnosis was status-post bone 
spur removal of the left foot with unremarkable scar, 
asymptomatic.  
Consequently, as the disability picture does not more nearly 
approximate moderate impairment, a compensable evaluation is 
not warranted for service-connected left foot disability.  
See 38 C.F.R. § 4.31.

Moreover, since the veteran does not have any other foot 
disability, including flatfoot or claw foot, no other 
potentially applicable diagnostic code that provides a 
compensable evaluation for the foot can be favorably applied 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276- 
5283 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

However, the Court has also held that, where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, the veteran's service-connected left 
foot disability has been evaluated using the criteria of 
Diagnostic Code 5284, which is not predicated on limitation 
of motion.  

Hence, the preponderance of the evidence is against a higher 
evaluation for the service-connected left foot disability.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,  1 Vet. App. 
49 (1990).  

Tinnitus

The veteran is currently assigned a noncompensable evaluation 
for his service-connected tinnitus under Diagnostic Code 
6260.

The Board notes that Diagnostic Code 6260 was revised 
effective on June 13, 2003, to clarify existing VA practice 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2007).  

According to this diagnostic code, a maximum 10 percent 
evaluation will be assigned for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  Recurrent is defined 
as occurring or appearing again or repeatedly.  See Webster's 
II New College Dictionary 928 (1999).

The veteran complained on evaluation in June 2002 of 
occasional tinnitus, which required no specific therapy or 
medication.  He again noted an intermittent buzzing sound on 
his October 2003 notice of disagreement.   Because the word 
"recurrent" does not imply that the tinnitus must be 
constant, the Board concludes that the veteran's occasional 
tinnitus is recurrent.

Consequently, an initial evaluation of 10 percent is 
warranted for service-connected tinnitus.  As this is the 
maximum schedular rating provided for tinnitus, an evaluation 
in excess of 10 percent is not warranted.

Conclusion

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of that assigned for the 
service-connected left foot disability are provided for 
certain manifestations of the disability, but the medical 
evidence reflects that those manifestations are not present 
in this case, as discussed above.  
There is no evidence showing that the veteran has experienced 
marked interference of employment or has been hospitalized 
due to service-connected left foot disability or tinnitus, 
neither of which is shown t cause functional impairment.  

Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  

The Board also notes that because initial disability ratings 
are at issue, the veteran can be assigned staged disability 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, as there is no significant variation in 
symptomatology for the veteran's tinnitus and left foot 
disability during the appeal period, staged ratings are not 
warranted.  


ORDER

Service connection for TMJ pain syndrome is denied.

Service connection for residuals of a laceration of the left 
index finger is denied.

Service connection for disability manifested by a chronic 
cough is denied.

Service connection for fatigue as due to an undiagnosed 
illness is denied.

Service connection for short-term memory loss is denied.

An initial compensable evaluation for service-connected left 
foot disability is denied.

An initial evaluation of 10 percent for service-connected 
tinnitus is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The veteran noted in his October 2003 notice of disagreement, 
which is after the June 2002 examination for VA purposes, 
that his service-connected low back and neck disabilities 
have continued to get worse.  He also reported that he seeks 
treatment from private physicians.

With respect to the issue of entitlement to service 
connection for disability described as "nerve spasms," the 
Board notes that there is some confusion in the record.  The 
veteran, in his written correspondence, has noted muscle 
spasms in the neck and back areas.  However, it was reported 
at his June 2002 examination that he had protruding discs at 
L4-S1 with radiculopathy related to disability of L5-S1.  The 
veteran is service-connected for L4-L5 disability.

The Board would point out that a veteran can be separately 
rated for both the orthopedic and neurologic manifestations 
of a service-connected spine disability under the provisions 
of 38 C.F.R. § 4.71a, Note (1) (2007).

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the nature, etiology, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected low back and/or neck 
disability since June 2002.  After 
securing any appropriate consent from the 
veteran, VA must attempt to obtain copies 
of all treatment records identified by 
the veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The veteran should be afforded an 
examination to determine the etiology of 
any current "nerve spasms" and the 
current nature and severity of the 
service-connected low back and neck 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies, including x-rays, must 
be accomplished.  

The examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected 
low back and neck disabilities, to 
include any secondary neurological 
disability.  The examiner should comment 
as to whether either service-connected 
disability is productive of any 
functional loss.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the claims for a 
disability described as "nerve spasms," 
to include as due to service-connected 
disability or to an undiagnosed illness, 
for an initial rating in excess of 10 
percent for service-connected low back 
disability, and for an initial rating in 
excess of 10 percent for service-
connected neck disability based on all 
relevant evidence on file.  If any issue 
continues to be denied, the AOJ must 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


